                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DYLAN DONALD TALLMAN,

                       Plaintiff,
v.                                                   Case No. 20-CV-275-JPS

C. KITHINDI and B. BARTELS-
ROHRBECK,                                                            ORDER

                       Defendants.


         Plaintiff Dylan Tallman, an inmate proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that Defendants violated his

constitutional rights. (Docket #1). This order resolves Plaintiff’s motion for

leave to proceed without prepaying the filing fee and miscellaneous

motions, as well as screens his complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On March 31, 2020, the Court waived Plaintiff’s payment of an initial

partial filing fee. (Docket #7). The Court will grant Plaintiff’s motion for

leave to proceed without prepaying the filing fee. (Docket #2). He must pay

the $350 filing fee over time in the manner explained at the end of this order.



     Case 2:20-cv-00275-JPS Filed 11/25/20 Page 1 of 7 Document 15
2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

         To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570


                               Page 2 of 7
     Case 2:20-cv-00275-JPS Filed 11/25/20 Page 2 of 7 Document 15
F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

         2.2    Plaintiff’s Allegations

         Plaintiff alleges that while he was incarcerated at Dodge

Correctional Institution (“DCI”), his primary clinician, Defendant C.

Kithindi (“Kithindi”) conducted therapy sessions with Plaintiff at his cell.

(Docket #1). The therapy sessions between Plaintiff and Kithindi were not

private, and other inmates and correctional officers could hear them. (Id.)

Plaintiff alleges that Kithindi violated his Health Insurance Portability and

Accountability Act (“HIPPA”) rights because other inmates and

correctional officers could hear his therapy sessions. (Id.) Plaintiff also

provides a one sentence allegation that Defendant Dr. B. Bartels-Rohrbeck

(“Bartels-Rohrbeck”) “does not consider that I need treatment I cannot

obtain” at DCI. (Id. at 2–3).

         2.3    Analysis

         Plaintiff seeks to proceed on a claim that Kithindi violated his HIPPA

rights. However, HIPPA does not confer a private right of action or rights

enforceable in a § 1983 action. See Stewart v. Parkview Hosp., 940 F.3d 1013,

1015 (7th Cir. 2019); Acara v. Banks, 470 F.3d 569, 570–72 (5th Cir. 2006); Dodd

v. Jones, 623 F.3d 563, 569 (8th Cir. 2010); Seaton v. Mayberg, 610 F.3d 530, 533

(9th Cir. 2010); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010).

Thus, Plaintiff cannot proceed on a HIPPA claim and has failed to state a

claim.

         Plaintiff’s only allegation against Bartels-Rohrbeck is the statement

that Bartels-Rohrbeck “does not consider that I need treatment I cannot


                            Page 3 of 7
  Case 2:20-cv-00275-JPS Filed 11/25/20 Page 3 of 7 Document 15
obtain” at DCI. Plaintiff’s allegation invokes his rights under the Eighth

Amendment, which secures an inmate’s right to medical care. Prison

officials violate this right when they “display deliberate indifference to

serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th

Cir. 2005) (quotation omitted). To sustain such a claim for deliberate

indifference to a serious medical need in violation of the Eighth

Amendment, a plaintiff must show: (1) an objectively serious medical

condition; (2) that defendants knew of the condition and were deliberately

indifferent in treating it; and (3) this indifference caused him some injury.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The deliberate

indifference inquiry has two components. “The official must have

subjective knowledge of the risk to the inmate’s health, and the official also

must disregard that risk.” Id. Deliberate indifference equates to intentional

or reckless conduct, not mere negligence. Berry, 604 F.3d at 440. “Neither

medical malpractice nor mere disagreement with a doctor’s medical

judgment is enough to prove deliberate indifference.” Id. at 441.

       Although Plaintiff is a prodigious litigant, in this case, Plaintiff has

alleged facts that undermine any Eighth Amendment violation.

Specifically, Plaintiff acknowledges that he was being treated by Kithindi

regularly with therapy sessions. Further, he has not alleged any injury.

Although Plaintiff may have wanted additional types of treatment, the fact

that he did not receive them is not an Eighth Amendment violation. The

Eighth Amendment does not require that prisoners receive “unqualified

access to health care.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). Rather, they

are only entitled to “adequate medical care.” Boyce v. Moore, 314 F.3d 884,

888–89 (7th Cir. 2002); see also Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir.

1997) (“Under the Eighth Amendment, [the plaintiff] is not entitled to


                            Page 4 of 7
  Case 2:20-cv-00275-JPS Filed 11/25/20 Page 4 of 7 Document 15
demand specific care. She is not entitled to the best care possible. She is

entitled to reasonable measures to meet a substantial risk of serious harm

to her.”) Even under the lenient standard applied at the screening stage,

Plaintiff has failed to state a claim that Bartels-Rohrbeck violated his Eighth

Amendment rights.

3.       CONCLUSION

         Plaintiff has failed to state a viable claim for relief against

Defendants, obliging the Court to dismiss this action. In light of that

dismissal, Plaintiff’s motion to void his global settlement offer, (Docket

#13), and motion for a phone conference to discuss his motions, (Docket #8),

will be denied as moot. Plaintiff’s motion for an order to be housed at a

different institution, (Docket #9), must also be denied because the Court has

no authority over an inmate’s placement within the state prison system. See

Duran v. Elrod, 760 F.2d 756, 759 (7th Cir. 1985) (“[I]t is unseemly for federal

courts to tell a state or city. . . how to run its prison system.”). Lastly,

Plaintiff has filed a motion for a temporary restraining order (“TRO”).

(Docket #14). However, the TRO motion does not actually request any relief

from the Court. Instead, it provides a narrative of grievances regarding two

magazines that are not parties to this litigation. Thus, the Court will deny

the motion.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motion for a phone

conference to discuss motions (Docket #8) be and the same is hereby

DENIED as moot;




                               Page 5 of 7
     Case 2:20-cv-00275-JPS Filed 11/25/20 Page 5 of 7 Document 15
       IT IS FURTHER ORDERED that Plaintiff’s motion for an order to

be housed at a different institution (Docket #9) be and the same is hereby

DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to void global

settlement offer (Docket #13) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion for a temporary

restraining order (Docket #14) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice under 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1) because the complaint fails to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

this inmate has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.

       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh


                            Page 6 of 7
  Case 2:20-cv-00275-JPS Filed 11/25/20 Page 6 of 7 Document 15
Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within

twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:20-cv-00275-JPS Filed 11/25/20 Page 7 of 7 Document 15
